DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 USC 112 rejections are withdrawn in light of the amendments. 
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Drawing Objection
The drawings were objected to under 37 CFR 1.83(a) in the previous office action.   No drawings have been provided in this application.  Applicant argues that drawings are not necessary for the understanding of the subject matter.   However, applicant is reminded that MPEP 608.02(d) regarding 37 CFR 1.83 specifically states:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
The drawing objections are not withdrawn. 
Prior Art Rejections 
Applicant argues that Yun does not disclose a method for treating a condition, function or dysfunction of the locomotor system see page 10. It is however noted that the definition of the locomotor system is also known as the musculoskeletal system and is comprised of skeletal muscles, tendons, ligaments, joints, cartilage and other connective tissue https://www.betterhealth.vic.gov.au/health/conditionsandtreatments/locomotor-system.  Applicant’s specification discloses a similar definition in paragraph 011.  Yun disclose “skeletal system organs, e.g., bones, cartilage, ligaments and tendons” which clearly fits the definition of locomotor system, see Yun paragraph 0092.  The prior art rejections are not withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, neuromodulation system, the stabilization bed, mobilization bed, assistive devices, breathing device, pulling handles, cables from ceiling, aquatic equipment, treadmill, exoskeleton, orthosis, robot, bike, breather, crutches, cuff, cuff for functional electrical stimulation, smartwatch, motorized mattress, non-invasive ventilation, standing frame, rollator, body-weight support system, elastic bands, weights, slide board, step machine, trike, walker, robot-physiotherapist, ball or half ball, transcutaneous electrical stimulation system, epidural electrical stimulation system, functional electrical stimulation system, intramuscular stimulation system, dorsal root ganglion stimulations system, subdural stimulation system, cardiac stimulation system, optogenetics, optotrodes, patch-clamp, intra-cellular electrodes, extra-cellular electrodes, sensor, audio,  and the visual or sensory-motoric feedback system. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 15 and 16 recite that the modulation is applied to S2-L1 or T7-L1 in order to stabilize the neck.  The cervical spine, C1-C6 is consistent to the location of the neck in a patient.   The thoracic region (T1-T12) is the mid-back, lumbar (L1-L5) is low back and sacral (S1-S5) is at the sacrum.  Although paragraph 0155 of applicants disclosure states the same sentence as is claimed in these claims there is no disclosure as to how stimulating the lumbar, thoracic or sacral spine can and/or will lead to neck stabilization.  No stimulation parameters are provided and no discussion as to what physiological mechanisms are responsible is/are disclosed.  When analyzing claim language in order to determine compliance with the enablement requirement the Wands factors are considered.  The following is an analysis of the Wands factors. 
Breadth of the Claims
Claims 15 and 16 each depend from claim 1.  Claim 1 is incredibly broad and includes a neuromodulation to a treat locomotor system, claims 15-16 recite the location of the modulation.  Therefore the breadth of these claims is considerable in that the locomotor system includes several components including the skeleton, skeletal muscles, tendons, ligaments, joints, cartilage and connective tissue.  It is unclear how modulation of the skeleton, skeletal muscles, tendons, ligaments, joints, cartilage and connective tissue at the lumbar, thoracic and sacral region could possibly result in neck stabilization. 
Nature of the Invention
The nature of the invention is complex in that this is neuromodulation of a very complex system including the locomotor system.  However, applicant provides no discussion as to how the locomotor system can be modulated to stabilize the neck of the patient at locations remote from the neck and the neck muscles. 
State of the Prior Art
The state of the prior art regarding neuromodulation is quite expansive and complex.  It is known how to stabilize muscles with direct stimulation to those muscles, however in this case muscles remote from the neck are somehow stimulated to induce neck stabilization. 
Level of one of Ordinary skill in the art and Level of Predictability
The level of one of ordinary skill in the art in the filed of neuromodulation is quite high.   An understanding of physiology as well as how the system interacts with the physiology must be understood.   The level of predictability of any biological system is quite complex and requires a very keen understanding. 
Direction provide by the inventor and Working examples
There is no direction and there are no working examples provided by the inventios as to how neuromodulation of the locomotor system at the lumbar, thoracic and sacral spine can result in neck stabilization.  This is mentioned in the specification without providing any written description as to how the applicant/inventors intend to accomplish this.
In this case there would be undue experimentation needed to understand how stimulating these specific regions of the locomotor system could possibly result in neck stabilization.   
Claims 15-16 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US 2018/0125419 previously recited.
Regarding claim 1:  Yun discloses a method for treating a subject (“treating a condition in a subject”, abstract) with at least one condition (“disease condition”, paragraph 0013), the method comprising modulation of a condition using a neuromodulation system (paragraph 0078-79, also paragraphs 0060-62, 0068) of the subjects locomotor system (“muscular system organs” and “skeletal system organs”, paragraph 0091 and “skeletal system organs, e.g., bones, cartilage, ligaments and tendons” which clearly fits the definition of locomotor system, see Yun paragraph 0092). 
Regarding claim 3:  Yun discloses that the disease is epilepsy (paragraph 0112), Parkinson’s disease (paragraph 0112), amyotrophic lateral sclerosis (paragraph 0112), trauma, stroke (paragraph 0112) or Alzheimer’s disease (paragraph 0112).  
Regarding claim 4:  Yun discloses that treating the subject comprises treating the sympathetic and parasympathetic systems (paragraph 0062), nerves or nerve groups (paragraphs 0015, 0091, 0061-63). 
Regarding claim 5:  Yun discloses treatment during rehabilitation (“recovery”, paragraph 0113) post surgery (“post-operative recovery”, paragraph 0112).
Regarding claim 6:  Yun discloses that the system can include a smartwatch as an external device (paragraph 0126). 
Regarding claim 7:  Yun discloses that the neuromodulation system is electrical (paragraph 0016-0017, 0020, 0022-23, 0025). 
Regarding claims 9 and 10:  Yun discloses open-loop, closed-loop and feedback control including a sensor for the feedback control (paragraph 0070). 
Regarding claim 12:  Yun disclose burst and high frequency neuromodulation (paragraph 0082). 
Regarding claim 13:  Yun disclose frequency neuromodulation on top of a carrier frequency (paragraph 0082). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US 2018/0125419 herein Yun ‘419 previously recited in view of Yun et al. US 2019/0240468 herein Yun ‘468 previously recited.
Regarding claim 8: Yun ‘419 discloses the claimed invention including neuromodulation using electrical energy (paragraphs 0060-62), however Yun ‘419 does not specifically disclose transcutaneous electrical stimulation.  Yun ‘468 however teaches of a similar device for treating parasympathetic conditions in which TENS is applied (paragraph 0047).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun ‘419 to include the use of TENS, as taught by Yun ‘468, in order to modulate the autonomic nervous system (paragraph 0046) to treat heart conditions and neurological conditions without the use of epinephrine (paragraph 0148).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US 2018/0125419 previously recited in view of Yeh et al. US 2018/0289971 previously recited.
Regarding claim 11:  Yen discloses the claimed invention including a display (paragraph 0118), however Yun does not specifically disclose audio or visual feedback.  Yeh however teaches of a device in which audio speakers are used as well as a display to provide feedback (paragraph 0143).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun to include display for visual feedback and/or a speaker for audio feedback, as taught by Yeh, in order to provide information to the user. 

Claims 2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US 2018/0125419 previously recited in view of Bloch et al. US 2019/0344075.
Regarding claims 2, 14and 17: Yun discloses the claimed invention  however Yun does not specifically disclose that the dysfunction includes lower or upper limb paralysis and stimulation of the L1/L2 region in the patient.  Bloch however teaches of complete hindlimb paralysis (paragraph 0267) and continuous stimulation of the L2/L3 and 51 segments (paragraph 0267).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun to include treating paralysis via stimulation of L2/L3, as taught by Bloch, in order to perform coordinated locomotion (Bloch paragraph 0067), Bloch further teaches of stimulation to the lumbar, sacral and cervical roots (paragraphs 0235-0236).  Bloch further teaches of stimulating the cervical spine (paragraph 0257), in order to treat hands and forearms, stimulation of lumbar to treat hips.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792